HARALSON, J.
— The defendants below, appellants, file 128 assignments of error, none of which are referred to in what purports to be brief of counsel, except 5. These assignments of error are not insisted on in argument by defendants’ counsel.
They do no more than refer to the assignments of error and counsel say in brief, that the court erred in these *636several matters, the insistance being no more, than that the court erred therein. This must be regarded as' a waiver of the several assignments. — Kenan v. Lindsay, 127 Ala. 273, 28 South. 570; Pearson v. Adams, 129 Ala. 169, 29 South. 977; Ashford v. Ashford, 136 Ala. 633, 34 South. 10, 96 Am. St. Rep. 82. There being no assignments of error insisted on in argument, they will be treated as waived.
Affirmed.
Tyson, C. J., and Anderson and McClellan, JJ., concur.